65 F.3d 170
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Jimmie Lee SMITH, Petitioner-Appellant,v.Jack R. DUCKWORTH, Respondent-Appellee.
No. 94-3443.
United States Court of Appeals, Seventh Circuit.
Submitted Aug. 24, 1995.*Decided Sept. 1, 1995.

Before BAUER, EASTERBROOK and MANION, Circuit Judges.

ORDER

1
Jimmie Lee Smith filed a petition for a writ of habeas corpus.  He contended that his stay in prison had been prolonged by the outcome of a prison disciplinary proceeding, which he alleged had been concluded without an offer of a second hearing in conformity with state law.  He asked the court to restore good-time credits and to order the state to give him some additional credits that he did not earn in the new classification resulting from the hearing.  The district court denied this petition on the merits.


2
The state's brief in this court, filed on April 17, 1995, related that Smith was scheduled to be released from prison on May 18, 1995, and asserted that the case would thereafter be moot.  That assessment of the legal effect of release is correct.  Smith's contentions concern the date of his release rather than any subsequent supervision, and he does not contend that the timing of his release could have collateral consequences.  See Lane v. Williams, 455 U.S. 624 (1982).


3
Challenged by the respondent to explain why this case would have any significance after May 18, Smith did not respond.  He did not file a reply brief, and he has not submitted any document contending that he remains in confinement.  We therefore vacate the judgment and remand with instructions to dismiss as moot.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).  No such statement has been filed, so the appeal is submitted for decision on the briefs and record